
	

113 HR 5223 IH: Restoring the Doctors of Our Country through Scholarships Act of 2014
U.S. House of Representatives
2014-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5223
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2014
			Mr. McDermott introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to authorize grants to States for the purpose of assisting
			 the States in operating an RDOCS program in order to provide for the
			 increased availability of primary health care services in health
			 professional shortage areas.
	
	
		1.Short titleThis Act may be cited as the Restoring the Doctors of Our Country through Scholarships Act of 2014 or the RDOCS Act of 2014.
		2.FindingsThe Congress finds the following:
			(1)Due to an aging population, the retirement of a generation of physicians, and 30,000,000 newly
			 insured under the Patient Protection and Affordable Care Act (Public Law
			 110–148), the United States is expected to experience an acute physician
			 workforce shortage in the coming decades, particularly in primary care. If
			 unaddressed, this shortage will compromise the health of the population as
			 well as the ability of the United States to remain competitive in the
			 world.
			(2)By 2020, the shortage of primary care doctors is expected to reach 45,000.
			(3)The shortage will disproportionately impact rural communities and underserved urban communities.
			(4)The Reserve Officers’ Training Corps (ROTC) model of education and training is a respected and
			 effective way of meeting the Nation’s need for educated and trained
			 officers in the United States Armed Forces, and can be applied to solving
			 the Nation’s primary care shortage.
			(5)There are 10 applicants for each National Health Service Corps scholarship awarded, indicating the
			 unmet demand for medical scholarships.
			3.Grants to States for Restoring the Doctors of Our Country through Scholarships (RDOCS) programsSubpart III of part D of title III of the Public Health Service Act (42 U.S.C. 254l et seq.) is
			 amended by adding at the end the following:
			
				338N.Grants to States for scholarship programs
					(a)Grants to States
						(1)In generalThe Secretary, acting through the Administrator of the Health Resources and Services
			 Administration, shall make grants to States for the purpose of assisting
			 the States in operating a program described in paragraph (2) (referred to
			 in this section as an RDOCS program) in order to provide for the increased availability of primary health care services in health
			 professional shortage areas.
						(2)ApplicationsTo seek a grant under this section, a State shall submit an application in such form, in such
			 manner, and containing such agreements, assurances, and information as the
			 Secretary determines to be necessary to carry out this section.
						(3)Total number of new RDOCS scholars each yearSubject to the availability of appropriations, the Secretary shall ensure that a total of at least
			 4,000 new RDOCS scholars are awarded scholarships under this section each
			 academic year.
						(b)Scholarship program describedAn RDOCS program is a program of entering into contracts between the State involved and an RDOCS
			 scholar under which—
						(1)the State involved agrees—
							(A)to pay all tuition and costs for the RDOCS scholar’s undergraduate medical education, to the
			 participating undergraduate medical program, for a period of study not
			 exceeding 48 consecutive months; and
							(B)to pay, during such period, a cost-of-living stipend, in an amount to be determined by the
			 Secretary, to the RDOCS scholar; and
							(2)the RDOCS scholar agrees—
							(A)to be admitted into and maintain enrollment in a participating undergraduate medical program in the
			 RDOCS scholar’s State of residence (or if such State of residence operates
			 no such program, in a participating undergraduate medical program in a
			 State within an associated region);
							(B)when enrolled in such program, to maintain a minimum level (to be determined by the Secretary) of
			 academic standing;
							(C)to complete an accredited residency training program in a primary care specialty;
							(D)to become licensed to practice medicine in the applicant’s State of residence;
							(E)to receive and maintain board certification in a primary care speciality; and
							(F)to complete a 5-year post-graduate period of service in a health professional shortage area.
							(c)Priority in awarding scholarshipsIn selecting RDOCS scholars and awarding scholarship contracts described in subsection (b), the
			 State involved shall give preference to applicants who are enrolled in—
						(1)an accelerated track family-medicine program; or
						(2)a program that includes clinical training in rural or underserved urban communities.
						(d)Direct administration by State agencyThe RDOCS program of any State receiving a grant under this section shall be administered directly
			 by a State agency.
					(e)Requirement of matching funds
						(1)In generalAny State receiving a grant under this section shall, with respect to the costs of making payments
			 on behalf of individuals under scholarship contracts described in
			 subsection (b), make available (directly or through donations from public
			 or private entities) non-Federal contributions in cash toward such costs
			 in an amount equal to not less than $1 for each $9 of Federal funds
			 provided through the grant.
						(2)Determination of amount of non-federal contributionIn determining the amount of non-Federal contributions in cash that a State has provided pursuant
			 to paragraph (1)—
							(A)any amounts provided to the State by the Federal Government shall not be included; and
							(B)any amounts expended by the State as administrative funds to operate its RDOCS program may, at the
			 State’s discretion, be included.
							(f)Coordination with Federal program
						(1)Assignments for health professional shortage areas under federal programAny State receiving a grant under this section shall, in carrying out its RDOCS program, assign
			 RDOCS officers participating in the program only to public and nonprofit
			 private entities located in and providing health services in health
			 professional shortage areas.
						(2)Remedies for breach of contractsThe Secretary may not make a grant under subsection (a) unless the State involved agrees that the
			 scholarship contracts provided by the State pursuant to subsection (b)
			 will provide remedies for any breach of the contracts by the RDOCS
			 scholars and RDOCS officers involved.
						(3)Limitation regarding contract inducementsAny State receiving a grant under this section shall ensure that contracts between the State and
			 RDOCS scholars under this section do not include any terms more favorable
			 to the RDOCS scholars than the most favorable terms which the Secretary is
			 authorized to provide in contracts under the National Health Service Corps
			 Scholarship Program under section 338A, including terms regarding the
			 availability of remedies for any breach of the contracts by the health
			 professionals involved.
						(g)Restrictions on use of fundsAny State receiving a grant under this section shall not expend the grant funds for any purpose
			 other than making payments on behalf of or to RDOCS scholars under
			 contracts entered into pursuant to this section.
					(h)Reports by StatesAny State receiving a grant under this section shall submit to the Secretary—
						(1)a report on the State’s RDOCS program not later than January 10 of each fiscal year immediately
			 following any fiscal year for which the State has received such a grant;
			 and
						(2)such other reports regarding the State’s RDOCS program, as are determined to be appropriate by the
			 Secretary.
						(i)Reports by SecretaryThe Secretary shall report annually to the relevant committees on the physician workforce in the
			 United States, and shall include in each such report—
						(1)data on the physician shortage, if any, disaggregated by State and region; and
						(2)a gap analysis of the primary care practitioners needed in each State and region, and 5- and
			 10-year estimates of the funding needed to close the gap through the RDOCS
			 program.
						(j)Noncompliance
						(1)In generalThe Secretary may not make payments under this section to a State for any fiscal year subsequent to
			 the first fiscal year of such payments unless the Secretary determines
			 that, for the immediately preceding fiscal year, the State has complied
			 with each of the agreements made by the State under this section.
						(2)Reduction in grant relative to number of breached contracts
							(A)Determination of number of breached contractsBefore making a grant under this section to a State for a fiscal year, the Secretary shall
			 determine the number of contracts provided pursuant to the State’s RDOCS
			 program with respect to which there has been an initial breach by the
			 RDOCS scholars or officers involved during the fiscal year preceding the
			 fiscal year for which the State is applying to receive the grant.
							(B)Reduction of grantsSubject to paragraph (3), in the case of a State with 1 or more initial breaches for purposes of
			 subparagraph (A), the Secretary shall reduce the amount of a grant under
			 this section to the State for the fiscal year involved by an amount equal
			 to the sum of—
								(i)the expenditures of Federal funds made regarding the contracts involved; and
								(ii)an amount representing interest on the amount of such expenditures, determined with respect to each
			 contract on the basis of the maximum legal rate prevailing for loans made
			 during the time amounts were paid under the contract, as determined by the
			 Treasurer of the United States.
								(3)Waiver regarding reduction in grantThe Secretary may waive the requirement of paragraph (2)(B) with respect to the initial breach of a
			 contract if the Secretary determines that such breach by the RDOCS scholar
			 or officer involved was attributable solely to the professional having a
			 serious illness.
						(k)DefinitionsFor the purposes of this section:
						(1)Accelerated track family-medicine programThe term accelerated track family-medicine program refers to an appropriately accredited, integrated course of study in which a candidate can
			 complete undergraduate medical education and graduate medical education in
			 6 years.
						(2)Associated regionThe term associated region refers to—
							(A)the area encompassing the boundaries of Washington, Wyoming, Alaska, Montana, and Idaho;
							(B)the area encompassing the boundaries of Maine, New Hampshire, Massachusetts, Rhode Island,
			 Connecticut, and Vermont;
							(C)the area encompassing the boundaries of Delaware and Pennsylvania; or
							(D)the area encompassing the boundaries of Maryland, the District of Columbia, and Virginia.
							(3)Board certificationThe term board certification means a certification to practice medicine in a specialty, by an appropriate medical specialty
			 board.
						(4)Health professional shortage areaThe term health professional shortage area means a health professional shortage area designated under section 332.
						(5)Participating undergraduate medical programThe term participating undergraduate medical program means an allopathic or osteopathic undergraduate medical program operated by a State.
						(6)Primary care specialtyThe term primary care specialty means pediatrics, geriatric, gerontology, family medicine, or general internal medicine.
						(7)RDOCS officerThe term RDOCS officer means an RDOCS program participant who has completed undergraduate medical training, but has not
			 yet fulfilled the remaining requirements of his or her scholarship
			 contract under subsection (b).
						(8)RDOCS scholarThe term RDOCS scholar means an individual participating in an RDOCS program pursuant to a scholarship contract under
			 subsection (b), who has not yet completed undergraduate medical education.
						(9)Relevant committeesThe term relevant committees means the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on
			 Energy and Commerce of the House of Representatives.
						(10)StateThe term State means each of the 50 States and the District of Columbia.
						.
		
